Exhibit 10.28
FIRST AMENDMENT TO THE ORWELL-TRUMBULL PIPELINE CO., LLC
OPERATIONS AGREEMENT
     This First Amendment by and between ORWELL NATURAL GAS COMPANY (“Operator”)
and ORWELL-TRUMBULL PIPELINE CO., LLC (“Owner”) is entered into this 1st day of
July, 2008 and is intended to amend that certain Operations Agreement dated
January 1, 2006 in the following particulars to-wit:

  1.   The Term of the Operations Agreement as set forth in Section 1.1 is
hereby amended in as follows:

      “This Agreement shall remain in effect January 1, 2006 and shall continue
in full force and effect terminating on December 31, 2023, and shall continue
from year to year thereafter, unless cancelled by either party upon thirty days
written notice.”

In all other respects the January 1, 2006 Operations Agreement shall remain in
full force and effect and unmodified.

              ORWELL NATURAL GAS COMPANY   ORWELL-TRUMBULL PIPELINE CO., LLC
 
           
By:
  /s/ Stephen G. Rigo   By:   /s/ Richard M. Osborne
 
           
 
  Stephen G. Rigo,       Richard M. Osborne, Managing Member
 
  Executive Vice President        

